Citation Nr: 1814615	
Decision Date: 03/13/18    Archive Date: 03/19/18

DOCKET NO.  15-35 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease of the lumbar spine.

2.  Entitlement to an effective date earlier than October 1, 2015, for the award of a 20 percent disability rating for degenerative joint disease of the lumbar spine.

3.  Entitlement to an initial disability rating in excess of 20 percent for left lower extremity radiculopathy.

4.  Entitlement to an effective date earlier than October 1, 2015, for the award of service connection and compensation for left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Carol J. Ponton, Attorney-at-Law


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 


INTRODUCTION

The Veteran served more than twenty years on active duty from September 1947 to March 1968.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a June 2013 decision of the RO that denied a disability rating in excess of 10 percent for service-connected degenerative joint disease of the lumbar spine.  In October 2015, a Decision Review Officer increased the disability evaluation to 20 percent, effective October 1, 2015.  The Veteran timely appealed for an increased rating and for an earlier effective date.  Because higher evaluations are available for degenerative joint disease of the lumbar spine both prior to and from October 1, 2015, and the Veteran is presumed to seek the maximum available benefit for a disability, these claims remain on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

These matters also come to the Board on appeal from an October 2015 
decision of the RO that granted service connection for left lower extremity radiculopathy evaluated as 20 percent disabling effective October 1, 2015.  The Veteran timely appealed both for a higher initial rating and for an earlier effective date.

Consistent with the evidence of record, the Board has recharacterized the issues on appeal as shown on the title page of this decision. 



FINDING OF FACT

The Veteran died on January [REDACTED], 2018, while the appeal before the Board was pending.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the appeal at this time.  38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, Veterans' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C. § 7104(a) (2012); 38 C.F.R. § 20.1302 (2017).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2017).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claims to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See 38 U.S.C. § 5121A (2012); 38 C.F.R. § 3.1010(b) (2017).  A person eligible for substitution includes "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  38 U.S.C. § 5121A (2012); see 38 C.F.R. § 3.1010(a) (2017).  An eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA office from which the claims originated (listed on the first page of this decision).  38 C.F.R. § 3.1010(b) (2017). 


ORDER

The appeal is dismissed.




		
H. N. SCHWARTZ
 	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


